MURDOCK, Justice
(concurring in the result).
This Court stated in Ex parte National Security Insurance Co., 727 So.2d 788, 790 (Ala.1998), that the “interest of justice” prong of § 6-3-21.1, Ala.Code 1975, requires “the transfer of the action from a county with little, if any, connection to the action, ... to the county with a strong connection to the action .... ” Because I conclude that this standard is met in the present case, I concur in the result reached by the main opinion.
It bears repeating that this Court is not presented in this case with a venue argument pursuant to § 6-3-7, Ala.Code 1975. 17 So.3d at 221 n. 1.